Citation Nr: 9908072	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  95-24 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for a right knee disability.

2.  Entitlement to an initial evaluation in excess of 10 
percent for a left knee disability.


REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1991 to 
September 1993 and prior service in the Army Reserve 
(including a period of active duty for training from June to 
August 1987).  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Denver Regional Office (RO) July 1994 rating decision which 
granted service connection for residuals of left and right 
knee injuries, assigning each knee disability a 10 percent 
rating.


REMAND

A review of the record reveals that the most recent VA 
orthopedic examination was conducted in June 1997, at which 
time the examiner did not review the claims folder and the 
veteran indicated that he experienced pain, swelling, 
stiffness, and decreased range of motion of each knee, worse 
on the right, increasing on walking, prolonged standing, and 
sitting with bent knees; his knees reportedly ached daily; 
periodically, the symptoms flared-up when he engaged in 
physical activity.  He indicated that he wore a right knee 
brace at all times.  On examination, he was able to squat to 
only about 50 percent and complained of pain in both knees; 
the range of motion of both knees was reduced (greater on the 
right); left knee motion was associated with crepitus; the 
ligaments seemed stable; knee and thigh circumference was 
equal, bilaterally.  X-ray studies revealed post operative 
and degenerative changes on the right; the left knee was 
normal.  Right knee degenerative changes with history of 
injury and status post anterior cruciate ligament 
reconstruction with a residual well-healed scar and limited 
motion, and left knee chondromalacia with history of surgery, 
residual well-healed scar and limited and painful motion were 
diagnosed.  The examiner indicated that the knee disabilities 
were not productive of excess fatigability, incoordination, 
or additional loss of range of motion because of pain with 
use and flare-ups.  

At a January 1999 Travel Board hearing, the veteran testified 
that he was employed as an orthopedic technician; his 
occupational duties reportedly consist of about 25 percent of 
the time spent at secretarial/receptionist duties, and the 
remaining time is spent on his feet (including moving/lifting 
patients and walking).  He testified that the severity of 
each knee disability had increased since the last VA 
examination in June 1997 in that he now experiences daily 
pain, swelling, discomfort, and he now notes the presence of 
muscle atrophy, further reducing his ability to engage in 
physical activity.  Reportedly, he now wears braces on both 
knees at work (to reduce knee instability) and in the evening 
(to reduce swelling).  

Additional evidence not previously of record was submitted by 
the veteran at his January 1999 hearing (initial 
consideration of which by the RO was waived pursuant to 
38 C.F.R. § 20.1304(c) (1998)).  This evidence, consisting of 
medical examinations reports from M. R. Kem, M.D., in June 
1997 and December 1998, and R. Messenbaugh, M.D., in February 
1997, reveals that, as of December 1998, his right knee 
disability was productive of 25 percent impairment (10 
percent of which was attributed to symptoms associated with 
degenerative changes and absent meniscus and 15 percent 
secondary to anterior cruciate ligament insufficiency 
symptoms) and left knee disability was productive of 15 
percent impairment (secondary to anterior cruciate ligament 
insufficiency symptoms).  

Based on the foregoing, the Board is of the opinion that a 
contemporaneous orthopedic examination should be conducted, 
including the examiner's review of pertinent evidence in the 
claims folder, to include an assessment of the current level 
of severity of each service-connected knee disability.  When 
a disability is worse than originally rated, and the 
available evidence is inadequate to evaluate the current 
state of the condition, VA must provide a new examination.  
Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992); Green v. Derwinski, 1 
Vet. App. 121 (1991).  

The Board notes that, in evaluating the severity of a 
particular disability, it is essential to consider its 
history.  38 C.F.R. § 4.1 (1998); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  A claim placed in appellate status by 
disagreement with the initial rating award and not yet 
ultimately resolved is an original claim, as opposed to a new 
claim for increase.  Fenderson v. West, No. 96-947 (U.S. Vet. 
App. Jan. 20, 1999).  In such cases, separate ratings may be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Id., slip op. 
at 9.  

On the other hand, where entitlement to compensation has 
already been established, the appellant's disagreement with 
an assigned rating is a new claim for increase, based on 
facts different from a prior final claim.  Suttmann v. Brown, 
5 Vet. App. 127, 136 (1993).  See Proscelle, 2 Vet. App. at 
631-32 (in a claim for increased rating, appellant claims the 
disability has increased in severity since a prior final 
decision).  In such claims, the present level of disability 
is of primary concern; although a review of the recorded 
history of a disability is required to make a more accurate 
evaluation, past medical reports do not have precedence over 
current findings.  38 C.F.R. § 4.2 (1998); Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

In view of the foregoing, this case is REMANDED for the 
following action:

1.  The RO should obtain from the 
veteran the names, addresses and 
approximate dates of treatment of all 
medical care providers who treated him 
for his service-connected knee 
disabilities since separation from 
service.  After any necessary 
authorizations are obtained from the 
veteran, copies of all relevant VA or 
private reports of treatment should be 
obtained and incorporated into the 
claims folder, particularly any 
treatment records from Drs. Kem and 
Messenbaugh.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of all disabilities 
associated with each knee.  The 
examination report should include a full 
description of pertinent symptoms and 
clinical findings, and an assessment of 
the functional impairment resulting 
therefrom.  All findings should be 
recorded in detail.  The claims folder 
must be provided the examiner for review 
in conjunction with the examination.  
Any knee pathology present should be 
discussed, and all appropriate testing 
conducted.  The examiner should elicit 
all of the veteran's subjective 
complaints concerning his bilateral knee 
disabilities and provide an opinion as 
to whether there is adequate pathology 
present to support each of his 
subjective complaints of pain.  The 
examiner should comment on the severity 
of these manifestations on the veteran's 
ability to function in the employment 
arena.  The examiner should also comment 
on whether there are other objective 
indications of the extent of the 
veteran's pain, such as visible 
manifestations on movement of the knees 
and functional impairment due to pain. 

3.  The RO review of the veteran's 
claims should include in its 
readjudication of the evidence 
consideration of 38 C.F.R. §§ 4.40, 4.45 
and 4.59.  

4.  The RO should specifically document 
consideration of 38 C.F.R. § 3.321(b)(1) 
(1998).  See Floyd v. Brown, 9 Vet. App. 
88, 96 (1996) (the Board is precluded 
from assigning an extraschedular rating 
in the first instance).

5.  The RO should carefully review the 
examination report and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above has not been 
furnished, including any requested 
findings and/or opinions on examination, 
remedial action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

Thereafter, if the benefits sought on appeal are not granted, 
the veteran and his representative should be provided a 
supplemental statement of the case and afforded an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the U.S. Court of Appeals for Veterans 
Claims (known as the U.S. Court of Veterans Appeals prior to 
March 1, 1999).  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 3 -


